                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    DANNY EISENBERG,                                    Case No. 2:19-CV-439 JCM (EJY)
                 8                                        Plaintiff(s),                     ORDER
                 9           v.
               10     J. PAUL WIESNER & ASSOCIATES
                      CHARTERED, et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is the matter of Eisenberg v. J. Paul Wiesner & Associates,
               14
                      Chartered et al., case number 2:19-cv-00439-JCM-EJY. The parties have telephonically
               15
                      informed the court of a settlement. Accordingly, trial in this matter currently set for July 26,
               16
                      2021 is hereby VACATED. The parties are ordered to file dismissal documents within 30
               17
                      days of this order.
               18
                             IT IS SO ORDERED.
               19
                             DATED July 2, 2021.
               20
               21                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
               22
               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
